tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list jun ti ep-ar ts legend employera companyb companyc individual c amountm date f date g plan x dear this is in response to your request dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover period contained in sec_402 of the internal_revenue_code the code correspondence dated date supplemented the request the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are age and represent that as a result of your termination of employment with employer a you received a distribution of your account balance of amount m from plan x you assert that your failure to accomplish a rollover within the 60-day period prescribed by page sec_402 of the code was a result of an error on the part of company b follow your distribution instructions in failing to you were an employee of employer a and a participant in plan x plan x is a plan -described in sec_457 of the code plan x is administered by company b you retired in in date you requested that employer a roll over the balance of plan x amount m into an ira at company c company c gave you the forms necessary to complete the rollover those forms along with a distribution request form from company b were filled out executed and submitted to employer a employer a forwarded all forms to company b on date f you received a letter from company b dated date g stating that your rollover request had been processed in addition the form_1099 issued to you by company b treated the amount as a direct_rollover in july individual c a representative of company c contacted you about your investments it was at that time that he informed you that your funds were not invested in an ira individual c informed you that company b did not instruct company c to open an ira the documents that you submitted indicate that you properly filled out an ira application form for company c but that company b failed to forward these documents to company c and company c currently in a non-ira certificate of deposit with company c you did not realized that your funds were not in an ira until date because you relied on the services of a professional tax advisor who did not inform you of its error erroneously put the money in a non-ira account amount m is based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount m contained in sec_402of the code in this instance sec_457 of the code concerning rules applicable to rollovers from compensation plans of state and local governments provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution within the meaning of sec_402 of the code and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 of the code then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_457 of the code provides that the rules of paragraphs through and of sec_402 of the code and sec_402 of the code shall apply for purpose of subparagraph a above sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent _ transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day _ page on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations regulations question and answer- provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_1_402_c_-2 of the regulations q a -1 provides in relevant part that a rollover is either a direct_rollover as described in sec_1_401_a_31_-1 q a-3 or a contribution of an eligible_rollover_distribution to an eligible_retirement_plan that satisfies the time period requirement in sec_402 of the code and q a-11 of this section and the designation requirement described in q a-13 of this section as a result of company b’s failure to follow your instructions no direct_rollover of amount m within the meaning of sec_401 of the code and the regulations promulgated thereunder occurred as a result your calendar_year plan x distribution was subject_to the rollover rules of sec_402 and the regulations promulgated thereunder including the requirement that the rollover be accomplished within days of the date the distribution is received by the distributee revproc_2003_16 i lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred amount m was eligible to be rolled over within days of the distribution from plan x the documentation that you submitted with your request demonstrates that you correctly attempted to rollover amount m within days and the error involved in your not meeting the day rollover period was due to company b’s failure to follow your instructions therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from plan x you are mage granted a period of days from the issuance of this ruling letter to contribute amount m into an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount m will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representatives in accordance with a power_of_attorney on file with this office if vou wish to inquire about this ruling please contact ron hallsten id at please address all correspondence to se t ep ra t sincerely yours employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
